                                UNITED STATES DISTRICT COURT
                                MroDLE DISTRICT OF LOUISIANA

KIRBY THOMAS (#438620)
                                                                        CWJL ACTION
VERSUS
                                                                        NO. 19-488-JWD-EWD
RICKYL.BABIN
                                                    OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 5) dated October 21, 2019, to which no objection

was filed;

         IT IS ORDERED that Plamdffs action is DISMISSED, WITH PREJUDICE, for

failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and

1915A.1

         IT IS FURTHER ORDERED that the Court declines supplemental jurisdiction

relative to Plaintiff's potential state law claims.

         IT IS FURTHER ORDERED that Plaintiffs pending Motion for Appointment

Counsel, (Doc. 3) is DENIED AS MOOT.

         Judgment shall be entered accordingly.

         Signed in Baton Rouge, Louisiana, on November 19, 2019.



                                                JUl)<jE ^OHN W. deGRAVELLES
                                                UNITED STATES DISTRICT COURT
                                                MIDDLE DISTRICT OF LOUISIANA
1 The plaintiff is advised that 28 U.S.C. § 1915(g) provides that, "In no event shall a prisoner bring a civil action
or appeal a judgment in a civil action or proceeding under this section [Proceedings in forma pauperis] if the
prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought an action or
appeal in a court of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to
state a claim upon which relief may be granted, unless the prisoner is under imminent danger of serious physical
injury.
